Exhibit 10.1

 

FOR IMMEDIATE RELEASE

 

CONTACT: 937-224-5940

 

DP&L EMPLOYEES RATIFY NEW THREE YEAR LABOR COMPACT

 

DAYTON, Ohio, December 2, 2005 – DPL Inc. (NYSE: DPL) announced today that
employees of The Dayton Power and Light Company (DP&L) ratified a new 3-year
labor agreement.  The employees are represented by Local 175 Utility Workers
Union of America.

 

“I am very proud of the professionalism that was exhibited throughout these
negotiations,” said Jim Mahoney, Dayton Power and Light President and Chief
Executive Officer.  “We listened to our employees’ concerns, went back to the
bargaining table and worked out a deal that benefits customers, shareholders and
employees alike.”

 

Measurable productivity and service improvements enabled the Company to provide
market-based increases in wages and benefits.  The package contains 3%, 2%, 2.5%
wage increases, improvements to the pension and 401(k) programs, increases in
the Company’s contribution to employees’ healthcare costs, and employment
security for the next three years.

 

DP&L received work rule changes at power generating stations to increase
productivity, an emergency response program that will further strengthen
customer service, and changes in the Company’s illness benefits to encourage
better attendance.

 

About DPL

DPL Inc. (NYSE: DPL) is a regional electric energy and utility company.  DPL’s
principal subsidiaries include The Dayton Power and Light Company (DP&L); DPL
Energy, LLC (DPLE); and DPL Energy Resources, Inc. (DPLER).  DP&L, a regulated
electric utility, provides service to over 500,000 retail customers in West
Central Ohio; DPLE engages in the operation of merchant peaking generation
facilities; and DPLER is a competitive retail electric supplier in Ohio, selling
to major governmental, industrial, and commercial customers.  DPL, through its
subsidiaries, owns and operates approximately 4,400 megawatts of generation
capacity, of which 2,800 megawatts are low cost coal-fired units and 1,600
megawatts are natural gas fired peaking units.  Further information can be found
at www.dplinc.com.

 

--------------------------------------------------------------------------------